Title: John Adams to Mathew Robinson Jr., 21 Feb. 1786
From: Adams, John
To: Robinson, Mathew, Jr.


          
            
              Sir
            
            

              Grosvenor Square

              Feb 21st. 1786.
            
          

          My Friend Dr Price has kindly permitted
            me to read his Letter and to inclose mine with it—
          before the Commencement of Hostilities in America a Pamphlet was
            presented to me at Boston in your Name, which I read with more pleasure than I ever
            received from any other. it was intituled Considerations on the Measures Carrying on
            &c—it has been a Constant Scource of Astonishment to me that a Nation after the
            Publication of a Pamphlet Containing Views of their Empire so Comprehensive and
            Clear—and pointing out Consequences so obvious and Certain could support a Ministry in
            the Prosecution of a War. the Whole History of Which has been but a simple Relation of
            the Accomplishment of your Prophecies—
          I read the Address to the Landed trading and funded Interests of
            England which appeard to me to be Demonstration as Clear, as the Considerations but
            recollecting the little Attention which was given to the latter, I trembled least the
            former should be equally ineffectual
          I cannot but observe however that you have in a great measure
            overlookd the U–states of America and Dr Price in his Letter
            has not mentioned them—you may Possibly upon further reflection see Reasons to beleive
            that this Nation is now pursueing as Absurd a system towards America as it was when you
            wrote your Considerations and that the Consequences may even be more fatal to your
            Country Permit me to suggest to your Consideration whether it would not be wise to begin
            with the United states and open all the Ports of the British Empire to them in return
            for their opening theirs to the British! This alone would be such an Extension of the
            Commerce and Revenue of this Country as is not at Present Comprehended by Administration
            or opposition and would have greater Influence upon its Political Interest than perhaps
            even you Sir are aware of—
          Accept my thanks for the Entertainment you have given me and
            beleive me to be / with great respect Yours

          
            
              
            
          
        